                                    Case 2:21-cv-00656-VCF Document 22
                                                                    20 Filed 08/13/21
                                                                    21       08/11/21 Page 1 of 2



                    1         Z. Kathryn Branson, Bar No. 11540
                              kbranson@littler.com
                    2         Kelsey E. Stegall, Bar No. 14279
                              kstegall@littler.com
                    3         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    4         Suite 300
                              Las Vegas, Nevada 89169.5937
                    5         Telephone:     702.862.8800
                              Fax No.:       702.862.8811
                    6
                              Attorneys for Defendant
                    7         COX COMMUNICATIONS LAS VEGAS INC., D/B/A
                              COX COMMUNICATIONS
                    8
                    9                                         UNITED STATES DISTRICT COURT

                 10                                                   DISTRICT OF NEVADA

                 11

                 12           VONTESCH L. BARNES,                                    Case No. 2:21-cv-00656-RFB-VCF

                 13                              Plaintiff,                         JOINT STATUS REPORT REGARDING
                                                                                    DISMISSAL PAPERWORK
                 14                  v.

                 15           COX COMMUNICATIONS LAS VEGAS
                              INC., D/B/A COX COMMUNICATIONS,
                 16           DOES I through X, and ROE CORPORATIONS
                              XI through XX, inclusive,
                 17
                                                 Defendant.
                 18

                 19
                 20                  Plaintiff, VONTESCH L. BARNES and Defendant, COX COMMUNICATIONS LAS

                 21           VEGAS INC., by and through their respective counsel, submit this Joint Status Report regarding

                 22           dismissal paperwork:

                 23                  1.      On July 23, 2021, the parties participated in an Early Neutral Evaluation where a

                 24           settlement was reached, (ECF No. 19).

                 25                  2.      A settlement agreement has been provided and is currently being discussed as to

                 26           additional terms between the parties.

                 27                  3.      The parties are currently ironing out the final terms of the agreement in anticipation of

                 28           executing it shortly.
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                     1
        702.862.8800
                                     Case 2:21-cv-00656-VCF Document 22
                                                                     20 Filed 08/13/21
                                                                     21       08/11/21 Page 2 of 2



                    1                  4.        Because the settlement agreement has not yet been finalized, the parties are hereby
                    2         requesting an additional thirty (30) days within which to file dismissal paperwork, or another status
                    3         report regarding settlement.
                    4                  IT IS SO STIPULATED.
                    5         DATED: August 11, 2021                         DATED: August 11, 2021
                    6
                              Respectfully submitted,                        Respectfully submitted,
                    7

                    8
                              /s/ Steven H. Burke, Esq.
                    9          STEVEN H. BURKE, ESQ.                           Z. KATHRYN BRANSON, ESQ.
                               LAW OFFICE OF                                   KELSEY E. STEGALL, ESQ.
                 10            STEVEN H. BURKE, LLC d.b.a.                     LITTLER MENDLESON
                               THE 808 FIRM
                 11
                              Attorneys for Plaintiff                          Attorneys for Defendant
                 12           VONTESCH L. BARNES                               COX COMMUNICATIONS LAS VEGAS INC.,
                                                                               d/b/a COX COMMUNICATIONS
                 13

                 14

                 15
                                                                             IT IS SO ORDERED:
                 16

                 17                                                          ______________________________________
                 18                                                          UNITED STATES DISTRICT COURT JUDGE

                 19                                                                   August 13, 2021
                                                                             Dated: ____________________
                 20

                 21
                              4846-0496-2549.1 / 111727-1001
                 22

                 23

                 24

                 25

                 26

                 27

                 28
LITTLER M ENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       2
        702.862.8800
